Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please disregard office action mailed on 12/22/21 because the paragraph 7 in it is incorrect.  The following is a corrected version of that action.  The examiner apologizes for the confusion.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/21 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (2007/0121010) in view of Gotanda et al. (2006/0077298).  
 	Regarding claim 1, Sasaki discloses a circuitry that: identifies a signal type of an image signal input from an external apparatus based on a synchronization signal, each signal type of the image signal having a different resolution (ST54A, para. 5, 7, 58, and 59);
performs signal processing on the input image signal for displaying an image (ST56); 
reads information regarding the signal type at a time of past power-off that is stored (ST55), and that executes the signal processing at a time of power-on according to the signal type that is stored (ST56, para. 59); and
erases the information regarding the signal type that is stored in a case that the signal type of the image signal input from the external apparatus cannot be identified (ST54C and ST54D and par. 61).
	However, Sasaki does not disclose that the synchronization signal is a dot clock of the image signal as claimed.  
	Gotanda, from the similar field of endeavor, discloses a power-down determination circuit 14 for detecting the video format and clock frequency of a digital signal based on a clock signal E (par. 67).  By using the clock signal E, or known as the dot clock, the video formats as listed in Fig. 2 can be correctly and accurately detected (par. 72).  
	Knowing that the format detector (ST54A, par. 58) in Sasaki can be any conventional format detector, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Gotanda so that the video format could be correctly and accurately detected based on the dot clock of the video signal.	  
	Regarding claim 2, Sasaki discloses in a case in which it is possible to read latest effective information, at the time of power-on, as the signal type at the time of the past 
	Regarding claim 3, Sasaki discloses in a case in which an identification result of the signal type of the image signal from the signal type stored (ST54C), the circuitry uses the signal type of the image signal to start the signal processing (ST54D, ST55, ST56).
	Regarding claim 4, Sasaki discloses in a case in which it is impossible to read the latest effective information, at the time of power-on (ST40), as the signal type at the time of the past power-off, the circuitry uses the signal type of the image signal to start the signal processing (para. 0056).
	Regarding claim 5, Sasaki discloses in a case in which it is impossible to read the latest effective information (ST40), at the time of power-on, as the signal type at the time of the past power-off, the circuitry uses frequency information that is information indicating an appearance frequency for the signal type, to start the signal processing (para. 0055, 0056), and to execute the identification of the signal type of the input image signal (ST44).
	Regarding claim 6, Sasaki discloses in a case in which it is impossible to read latest effective information (ST40), at the time of power-on, as the signal type at the time of the past power-off, the circuitry uses a signal type of which the external apparatus is notified in advance to start the signal processing (para. 0034), and
to execute the identification of the signal type of the input image signal (ST44).
	Regarding claim 7, Sasaki discloses the circuitry causes information regarding the signal type of the image signal identified at timing of power-off to be stored (ST54D).

	Regarding claim 9, Sasaki discloses the circuitry causes information regarding the signal type to be stored at a time of power-off processing (ST54D, ST59).
	Regarding claim 11, Sasaki discloses the circuitry identifies the signal type and also performs processing for updating the frequency information according to the identification (ST54A).
	Regarding claim 12, the format detecting results as described in paragraph 0039 inherently includes a count processing on an image synchronizing signal as signal type identification processing.
	Regarding claim 13, Sasaki discloses an image projection section that projects and displays an image on a basis of the image signal processed by the signal processing section (para. 0039).
	Regarding claim 14, see similar rejections as set forth above.

 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (2007/0121010) in view Gotanda et al. (2006/0077298), and further in view of Kim, II et al. (2017/0257668).

	Regarding claim 10, Sasaki does not disclose the circuitry transitions to a standby state in power-off processing, executes signal identification during a period of time of the standby state, and controls information regarding the signal type as a signal .
 Response to Arguments
Applicant's arguments filed 11/3/21 have been fully considered but they are not persuasive.  
 	Regarding applicant’s argument that Sasaki is silent regarding erasing a stored signal type when the signal type of an incoming image signal cannot be identified, the examiner disagrees.  As shown in Fig. 5 and corresponding description in par. 61, steps ST54C and ST54D clearly meets the claimed limitation.  That is, the step ST54C meets the limitation when the incoming image signal cannot be identified when the previous detection results and the current detection results are not the same.  Then, based on the output of ST54C, step ST54D rewrites the memory with the current detection results, which meets the erasing limitation as claimed since rewriting function is an erasing function.  
	In view of above arguments, it is clear that applicant fails to overcome the prior art reference rejections.  As a result, the rejections are maintained.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422